Citation Nr: 1550696	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-26 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for adjustment disorder with depressed mood.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a back disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to September 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Atlanta, Georgia RO.  In February 2014, a hearing was held before a Decision Review Officer at the RO; a transcript of the hearing is in the record.  At her request the Veteran was scheduled for a videoconference hearing before the Board in October 2015.  She failed to appear, and the hearing request is deemed withdrawn.  

The issue of service connection for a psychiatric disability (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


FINDINGS OF FACT

1.  Unappealed January 1995, May 1999, February 2003, March 2004, January 2008 rating decisions denied and declined to reopen the Veteran's claim of service connection for a psychiatric disability (the March 2004 rating decision specifically addressing the diagnosis of PTSD) based essentially on findings that the Veteran's psychiatric disability was not shown to be related to her service, and that she did not have a diagnosis of PTSD.  New and material evidence was not received within one year following the January 2008 rating decision.

2.  Evidence received since the January 2008 rating decision includes a VA provider's medical opinion letter stating that the Veteran's depression is more likely than not associated with her military service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.

3.  Unappealed September 2001, February 2003, and January 2008 rating decisions denied, and declined to reopen, the Veteran's claim of service connection for a back condition essentially based on a finding that such disability was unrelated to her service and an acute injury therein.  New and material evidence was not received within one year following the January 2008 rating decision.

4.  The evidence received since the January 2008 rating decision pertaining to a back disability is either cumulative (to what was then in the record) or does not tend to relate a current back disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate a claim of service connection for a back disability, and does not raise a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for adjustment disorder with depressed mood may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a)(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014), and Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met.  By correspondence dated in March 2009 and July 2009, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing, the evidence that VA would attempt to obtain on her behalf, and how VA assigns disability ratings and effective dates of awards.   The March 2009 and July 2009 correspondence also provided the specific Kent-compliant notice required in claims to reopen; it advised her of the bases for the previous denial of the claims, what type of evidence would be new and material, and what was needed to substantiate the underlying claims of service connection.  A notice deficiency is not alleged.  Regarding a psychiatric disability, inasmuch as this decision reopens the claim of service connection, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not arise unless the claim in fact is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  She has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claims.  If so, the claim is denied; however, if the evidence is in support of the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7105(c).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108,

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
  
A disorder first diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for a psychiatric disability

An unappealed January 1995 rating decision denied the Veteran service connection for a psychiatric disability based essentially on a finding that such disability was not shown to be related to her service.  Unappealed May 1999, February 2003, March 2004, and  January 2008 rating decisions declined to reopen the claim (the March 2004 rating decision also specifically addressing, and denying, service connection for the psychiatric diagnosis of PTSD based on a finding that such disability was not shown).  New and material evidence was not received within one year following the January 2008 rating decision.

The evidence of record at the time of the January 2008 decision included the Veteran's STRs and service personnel records, her VA treatment records, and her lay statements.  The STRs show treatment for depression.  In July 1981, she gave a history of difficulty sleeping, feeling tired all the time, and multiple somatic complaints including back pain, headaches, stomach pains, and dizziness; the provisional diagnosis was clinical depression.  The impression was adjustment disorder with depressed mood, mild, with notes of marital discord, job related stress, and the possibility of a permanent change of station, and that the reported symptoms appeared to be functional stress- related; the Veteran was cleared for administrative action and recommended for individual psychotherapy.  In July 1981, the Veteran stated that she wanted to get out of the Army; the impression was adjustment disorder with mild depressed mood.  In August 1981, the impression was adjustment disorder/to service life.  On July 1981 service separation examination, the findings included clinical depression, and the recommendations included "MHCS consult"; in a contemporaneous report of medical history, the Veteran reported a history of frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort.  The examiner's summary noted trouble sleeping, nervousness, and depression.

The Veteran's service personnel records show multiple failures to report for duty near the end of her service.  She was given a general discharge under honorable conditions for the admission of homosexuality or bisexuality.  

VA treatment records reflect treatment for depression since August 2000, when the Veteran complained of depressed mood with anxiety and reported a history of sexual assault at age 16 and a physically abusive husband.  On September 2000 VA treatment, she reported feeling anxious much of the time and having problems with concentration and memory.  She reported that her first "anxiety attack" occurred in 1990 and she went to therapy for a time.  The impression was depression, not otherwise specified.  On further September 2000 VA treatment, the Veteran reported a history of rape at age 16 (not in the military) which resulted in a pregnancy that was aborted, a history of domestic violence by an ex-husband who tried to kill her, and no sexual harassment in the military.  On October 2002 VA treatment, the diagnosis was major depressive affective disorder, recurrent episode, unspecified degree; the Veteran received residential treatment.  

In a December 2002 statement, the Veteran related that in 1980 her spouse attacked her, that she was unable to work due to the state of her depression, and that she was discharged from service without treatment for the depression.  

Evidence received since the January 2008 decision consists essentially of VA treatment records reflecting ongoing mental health treatment, a VA medical opinion letter, SSA documents, lay statements and hearing testimony from the Veteran.

In June 2009, the Veteran submitted stressor statements alleging that in October 1979 [i.e., during service], she was attacked, punched in the face and stomach, and stomped on the back upon entering her home.

On June 2010 VA treatment, the Veteran reported that she had major depressive disorder diagnosed in 1981, and that the depression became worse after she was injured in 1995.  She reported problems with making decisions since 1995 and inability to focus since 2000.  She reported being physically abused by her ex-husband in 1979, including being beaten and stomped with a rib fracture and eye injury.  She reported being raped by a neighbor when she was 16 years old and being held hostage for a couple of days.  She reported being harassed in the military.  The diagnoses included major depressive disorder with audiovisual hallucinations, and PTSD with panic and gender confusion.

In a June 2010 opinion letter, the Veteran's treating psychologist stated that the Veteran met the criteria for major depressive disorder, recurrent, severe with olfactory and auditory hallucinations.  The psychologist opined that, since the Veteran's first memory of and diagnosis for depression occurred during the military, it is more likely than not that her depression was associated with her military service.  The psychologist stated that the Veteran was also diagnosed with posttraumatic stress while in the military secondary to a severe beating.

Additional VA treatment records show ongoing mental health treatment for variously diagnosed psychiatric disabilities including major depressive disorder, schizoaffective disorder, polysubstance abuse, and PTSD.

On August 2012 VA examination, the Veteran described stressors including childhood sexual abuse and domestic violence while she was in the military.  The diagnoses included PTSD, which the examiner opined is from childhood trauma; substance-induced mood disorder, with alcohol abuse being the most prominent and persistent over many years, and a remote history of polysubstance abuse with marijuana and other illicit substances; and borderline personality disorder.  The examiner opined that the Veteran's complex presentation with a chronic psychiatric history dates back to premilitary experiences of PTSD induced by multiple episodes of sexual abuse by multiple people including her mother's boyfriend/godparent/and a cousin.  The examiner also noted the Veteran's report of feeling emotionally abused while growing up.  The examiner opined that symptoms associated with chronic alcohol abuse and substance induced mood disorder overlap with PTSD and borderline personality disorder as well, and it is impossible to differentiate symptoms related to these overlapping psychiatric disorders, which are co-occurring disorders, without resorting to mere speculation.  

The VA examiner opined that the Veteran's PTSD appears to stem from childhood sexual abuse and emotional neglect from childhood.  Based on clinical interview and review of the claims file, the examiner opined that the Veteran's PTSD is not caused by military trauma; the examiner noted that the Veteran did undergo domestic battery while in the service but it certainly was not the "severe" beating noted by the treating psychologist in the June 2010 letter in support of the Veteran's claim.  The examiner noted that the Veteran was seen in May 1980 by ophthalmology for a left orbital fracture that did not have any medical sequela; she had a normal ophthalmologic exam and no treatment was recommended, and she was seen several times in follow-up with the same clinical impression.  The examiner noted that the STRs reveal no other trauma related to the orbital fracture event.  The examiner noted that the Veteran was not given a diagnosis of PTSD in the service other than adjustment disorder secondary to domestic violence.  The Veteran also gave a history of alcohol abuse and marijuana use while she was in the service and prior to her assault in the service.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

In December 2012, the Veteran submitted documentation from the Social Security Administration (SSA) indicating that she was awarded SSA disability benefits.  The Veteran was awarded SSA disability benefits due to degenerative disc disease from March 1991.  Another decision, in March 2005, found the Veteran to be disabled from November 2003 due to degenerative disc disease, low back pain, carpal tunnel syndrome, hepatitis C, cirrhosis, major depression, polysubstance dependence in early remission, and an anxiety disorder not otherwise specified.

Because service connection for a psychiatric disability was previously denied based essentially on a finding that such disability was not shown to be related to her service (and that PTSD was not shown), for evidence to be new and material in this matter, it would have to tend to relate to these facts.  Evidence received since the January 2008 rating decision includes VA treatment records showing current treatment for variously diagnosed psychiatric disabilities, and the June 2010 opinion by a treating psychologist that, since the Veteran's first memory of and diagnosis for depression occurred during the military, it is more likely than not that her depression was associated with her military service.  This evidence is new and addresses an unestablished fact needed to substantiate the  claim, i.e., it tends to relate the Veteran's psychiatric disability to her service.  Particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App., 110, 117-18 (2010) the additional evidence received since January 2008 is found to be both new and material, and the claim of service connection for a psychiatric disability may be reopened.

De novo review of the claim is discussed in the remand below.   

Service connection for a back disability

A May 2001 rating decision denied the Veteran service connection for a back disability, based essentially on a finding  that any such disability was not shown to be related to her service.  Following the submission of additional evidence, an unappealed September 2001 rating decision continued the denial.  Unappealed February 2003 and January 2008 rating decisions declined to reopen the claim.  New and material evidence was not received within one year following the January 2008 rating decision.

The evidence of record at the time of the January 2008 rating decision included the Veteran's STRs, VA treatment records, and lay statements from the Veteran.

The Veteran's STRs note complaints of low back pain.  In July 1979, she complained of low back pain of two days duration from lifting a heavy object; the assessment was possible muscle strain.  In March 1980, she complained of severe lower back pain for which she was given medication; she returned to the aid station five days later still complaining of lower back pain, and reporting that she had similar, but more severe, pain 3 to 4 months earlier.  She reported that she worked in the mess and had been lifting heavy items, and the pain began that morning.  The assessment was rule-out lower back muscle strain; light duty was advised.  On July 1981 service separation examination, the spine was normal on clinical evaluation; in contemporaneous medical history, the Veteran reported a history of recurrent back pain, which was also noted in the physician's summary.

VA treatment records show treatment for chronic back pain from August 2000, when the Veteran reported that she was initially injured in the military; she indicated that in 1979, she sustained a rib fracture and a broken jaw, and that the pain in her back and chest wall had progressively worsened over the years.  On September 2000 VA treatment, she reported a history of lower back pain for 9 years.  On November 2000 VA treatment, she reported back injuries in 1981 and in a work-related injury (for which she received Workers Compensation).

In a December 2002 statement, the Veteran stated that she injured her lower back in 1980 working in food service, and has continued to suffer with lower back pain without extensive treatment.  She stated that she re-enlisted in June 1980 and stayed in service without treatment until September 1981 when she separated under general/under honorable conditions.  She related that in 1980 she was attacked by her spouse, and sustained a broken rib.  She could not stay in the military any longer, as she was unable to work due to the state of her depression; she was discharged without treatment for her back injury.  She stated that she was re-injured in 1991, sustaining a herniated disc at L4 and L5 (for which she received extensive therapy), and was unable to work from March 1991 to August 1995.  She stated that she was now had degenerative disc disease due to the lack of treatment for the initial injury, and that she re-injured her back again participating in a VA Bright Beginnings program.

Evidence received since the January 2008 rating decision includes VA treatment records, Social Security Administration (SSA) records, and lay statements and testimony from the Veteran.

In December 2012, the Veteran submitted SSA documents showing she was awarded SSA disability benefits.  A March 1994 SSA decision granted her disability benefits from March 1991 due to degenerative disc disease.  Another (March 2005) decision, found her to be disabled from November 2003 due to degenerative disc disease, low back pain, carpal tunnel syndrome, hepatitis C, cirrhosis, major depression, polysubstance dependence in early remission, and anxiety disorder not otherwise specified.

At the February 2014 DRO hearing, the Veteran testified that she re-injured her back working in 1994 and filed a Workers Compensation claim.  A request for records associated with that claim, the Texas Department of Insurance, Division of Workers' Compensation, responded in August 2014, "After going through the claim file, the documents of any medical file that you are requesting, was not found in the claim file." 

Additional VA treatment records show ongoing treatment for a back disability.

Because service connection for a back disability was previously denied based on a finding that such disability was unrelated to the Veteran's service, for evidence to be new and material in this matter, it would have to tend to show that her back disability is related to her service.

The Veteran's additional lay statements and hearing testimony describing injuries in service are cumulative, and not new, evidence; she reported such injuries with her initial claim seeking service connection for a back disability.  Her reports of continuing complaints postservice likewise are also cumulative and not new evidence.  To the extent that she may be seeking to relate her current back disability to a remote injury in service by her own assertions to that effect, such assertions likewise are cumulative (and not new) evidence.  

While the treatment records and SSA documents added to the record since the January 2008 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They show she has a back disability (a matter that is not in dispute), but do not tend to show that such disability is (or may be) related to her service/was incurred or aggravated therein.  

In fact no additional evidence received since the January 2008 rating decision is new and competent evidence that tends to relate a back disability to the Veteran's service.  Therefore, the additional evidence received since January 2008 does not address the unestablished fact necessary to substantiate the claim of service connection for back disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, this claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for adjustment disorder with depressed mood is granted.

The appeal to reopen a claim of service connection for a back disability is denied.


REMAND

The reopening of a claim triggers VA's duty to assist by arranging for an examination to secure a nexus opinion.  The Veteran has not been afforded a VA psychiatric examination that adequately addresses the nature and etiology of her psychiatric disability, to include all diagnoses shown during the appeal period.  The questions presented regarding the nature and etiology of the Veteran's psychiatric disability are medical in nature, and medical opinion evidence that addresses such questions is needed.

Updated relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and any outstanding must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) any (and all outstanding) clinical records of VA evaluations and/or treatment the Veteran has received for psychiatric disability.  

2.  Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to ascertain the nature and etiology of any current psychiatric disability.  The Veteran's entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of her record, the examiner should provide an opinion that responds to the following:

a. Please identify (by diagnosis) all psychiatric disability entities found.  Specifically, does she have a diagnosis of PTSD in accordance with DSM IV or V.  [Note, it is not in dispute that during service she sustained traumatic injuries resulting in severe bodily harm.]  Please also include a discussion of the validity of past diagnoses such as major depressive disorder, schizoaffective disorder, polysubstance abuse, and PTSD. 

b. Please identify the likely etiology for each diagnosed psychiatric disability entity.  Specifically is it at least as likely as not (a 50% or greater probability) that the disability is related to the Veteran's active service/events that occurred while she was on active duty?  If not, please identify the etiology for the diagnosed disability considered more likely..

The examiner must include rationale with all opinions.
3.  Thereafter, the AOJ should review the record and readjudicate the claim, de novo.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


